TABLE OF CONTENTS

Exhibit 10.1

SECURITY AGREEMENT

SYNOVA HEALTHCARE GROUP, INC.

September 19, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

      Page

1. Certain Definitions

   1

2. Grant of Perfected First Priority Security Interest

   4

3. Delivery of Certain Collateral

   4

4. Representations, Warranties, Covenants and Agreements of the Debtors

   4

5. Defaults

   8

6. Rights and Remedies Upon Default

   9

7. Costs and Expenses

   10

8. Responsibility for Collateral

   10

9. Security Interest Absolute

   11

10. Term of Agreement

   11

11. Notices

   11

12. Other Security

   11

13. Appointment of Agent

   12

14. Miscellaneous

   12

Schedules and Annexes:

Schedule A – Principal Place of Business of Debtors and Location of Collateral

Schedule B – Existing Liens and Encumbrances

Schedule C – Pledged Securities

Annex A – The Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of September 19, 2007 (this “Agreement”), among
Synova Healthcare Group, Inc., a Nevada corporation (the “Company”), and the
Subsidiaries of the Company party hereto (such subsidiaries, the “Guarantors”)
(the Company and Guarantors are collectively referred to as the “Debtors”) and
the holders of the Company’s 6.5% Senior Convertible Promissory Notes, due
January 12, 2012, in the original aggregate principal amount of $15,000,000 (the
“Senior Notes”), signatory hereto, their endorsees, transferees and assigns
(collectively referred to as, the “Secured Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement (as defined in the Senior Notes),
the Secured Parties extended loans to the Company evidenced by the Senior Notes;

WHEREAS, pursuant to a certain Guarantee Agreement dated as of January 12, 2007,
as amended, with respect to the Senior Notes (the “Guarantee”), certain of the
Guarantors have jointly and severally agreed to guaranty and act as surety for
payment of the Senior Notes and additional subsidiaries of the Company will be
added as Guarantors shortly after the date hereof; and

WHEREAS, in order to induce the Secured Parties to provide the Company with
specific waivers and consents, each Debtor has agreed to execute and deliver to
the Secured Parties this Agreement and to grant the Secured Parties, pari passu
with each other Secured Party, a perfected security interest in certain property
of such Debtor to secure the prompt payment, performance and discharge in full
of all of the Company’s obligations under the Senior Notes and the other Debtor
obligations under the Guarantee.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

(a) “Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include all real and
personal property of the Debtors, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Securities (as defined below) including, without limitation,
the following:

(i) All goods, inventory, machinery, equipment, computers, motor vehicles,
appliances, furniture, tools, fixtures, test and quality control devices and
other equipment of every kind;

(ii) All general intangibles and contract rights;

(iii) All accounts;

(iv) All chattel paper;

(v) All commercial tort claims;

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

(vii) All investment property;

(viii) All files, records, books of account, business papers, and computer
programs; and

(ix) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(viii) above.

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, and any other shares of capital stock
and/or other equity interests of any other direct or indirect subsidiary of any
Debtor obtained in the future, and, in each case, all certificates representing
such shares and/or equity interests and, in each case, all rights, options,
warrants, stock, other securities and/or equity interests that may hereafter be
received, receivable or distributed in respect of, or exchanged for, any of the
foregoing (all of the foregoing being referred to herein as the “Pledged
Securities”) and all rights arising under or in connection with the Pledged
Securities, including, but not limited to, all dividends, interest and cash.

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

(c) “Majority in Interest” shall mean, at any time of determination, holders of
70% or more of promissory notes with the Obligations secured by the security
interests granted hereunder, determined on the basis of the aggregate principal
amount of such promissory notes.

(d) “Necessary Endorsement” shall mean undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent (as that term is defined in Section 6(a) below) may
reasonably request.

(e) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Parties, including, without limitation, all obligations
under this Agreement, the Senior Notes, the Guarantee and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time. Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation:
(i) principal of, and interest on the Senior Notes and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Debtors from time to time under or in connection with
this Agreement, the Senior Notes, the Guarantee and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Debtor.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) “Organizational Documents” means with respect to any Debtor, the documents
by which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

(g) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

2. Grant of Perfected First Priority Security Interest. As an inducement (i) for
the Secured Parties to grant certain waivers and consents under the Senior Notes
and (ii) to secure the complete and timely payment, performance and discharge in
full, as the case may be, of all of the Obligations, each Debtor hereby
unconditionally and irrevocably pledges, grants and hypothecates to the Secured
Parties a continuing and perfected security interest in and to, and a lien upon,
all of their respective right, title and interest of whatsoever kind and nature
in and to, the Collateral (the “Security Interest”), except that the foregoing
Security Interest shall not apply to the 25% interest in Bio Pad Ltd. owned by
the Company (through Synova Pre-Natal Healthcare, Inc.) for so long as and to
the extent that such Security Interest is prohibited by the terms of the
Shareholders’ Agreement, dated September 23, 2005, by and among Bio Pad Ltd. and
the shareholders thereof (the “Bio Pad Shareholders’ Agreement”).

3. Delivery of Certain Collateral. If and when requested by the Agent, each
Debtor shall deliver or cause to be delivered to the Agent (a) any and all
certificates and other instruments representing or evidencing the Pledged
Securities, and (b) any and all certificates and other instruments or documents
representing any of the other Collateral, in each case, together with all
Necessary Endorsements. The Debtors are, contemporaneously with the execution
hereof, delivering to the Agent, or have previously delivered to the Agent, a
true and correct copy of each Organizational Document governing any of the
Pledged Securities.

4. Representations, Warranties, Covenants and Agreements of the Debtors. Each
Debtor represents and warrants to, and covenants and agrees with, the Secured
Parties as follows:

(a) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

action on the part of such Debtor and no further action is required by such
Debtor. This Agreement has been duly executed by each Debtor. This Agreement
constitutes the legal, valid and binding obligation of each Debtor, enforceable
against each Debtor in accordance with its terms except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization and similar
laws of general application relating to or affecting the rights and remedies of
creditors and by general principles of equity.

(b) The Debtors have no place of business or offices where their respective
books of account and records are kept (other than temporarily at the offices of
its attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. No Debtor is the record owner
of any real property on the date hereof.

(c) Except for Permitted Liens (as defined in the Purchase Agreement) and except
as set forth on Schedule B attached hereto, the Debtors are the sole owner of
the respective Collateral (except for non-exclusive licenses granted by or to
any Debtor in the ordinary course of business), free and clear of any liens,
security interests, encumbrances, rights or claims, and are fully authorized to
grant the Security Interest. There is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Secured Parties
pursuant to this Agreement) covering or affecting any of the Collateral. So long
as this Agreement shall be in effect, the Debtors shall not execute and shall
not knowingly permit to be on file in any such office or agency any such
financing statement or other document or instrument (except to the extent filed
or recorded in favor of the Secured Parties pursuant to the terms of this
Agreement).

(d) No written claim has been received that any Collateral or Debtor’s use of
any Collateral violates the rights of any third party. There has been no adverse
decision to any Debtor’s claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to any Debtor’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of any Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.

(e) Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Parties at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements under the UCC
and other necessary documents have been filed and recorded and other steps have
been taken to perfect the Security Interest to create in favor of the Secured
Parties a valid, perfected and continuing perfected first priority lien in the
Collateral.

(f) This Agreement creates in favor of the Secured Parties a valid, security
interest in the Collateral, subject only to Permitted Liens (as defined in the
Purchase Agreement) securing the payment and performance of the Obligations.
Upon making the filings described in the immediately following paragraph, all
security interests created hereunder in any Collateral

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which may be perfected by filing Uniform Commercial Code financing statements
shall have been duly perfected. Except for the filing of the Uniform Commercial
Code financing statements referred to in the immediately following paragraph,
the recordation of any Intellectual Property Security Agreement (as defined
below) with respect to the assets referred to in paragraph (p), the execution
and delivery of deposit account control agreements satisfying the requirements
of Section 9-104(a)(2) of the UCC with respect to each deposit account of the
Debtors, and the delivery of the certificates and other instruments provided in
Section 3, no action is necessary to create, perfect or protect the security
interests created hereunder. Without limiting the generality of the foregoing,
except for the filing of said financing statements, the recordation of said
Intellectual Property Security Agreement, and the execution and delivery of said
deposit account control agreements, no consent of any third parties and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for (i) the execution,
delivery and performance of this Agreement, (ii) the creation or perfection of
the Security Interests created hereunder in the Collateral or (iii) the
enforcement of the rights of the Secured Parties hereunder.

(g) Each Debtor hereby authorizes the Secured Parties, or any of them, to file
one or more financing statements under the UCC, with respect to the Security
Interest with the proper filing and recording agencies in any jurisdiction
deemed proper by them.

(h) The execution, delivery and performance of this Agreement by the Debtors
does not (i) violate any of the provisions of any Organizational Documents of
any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing any Debtor’s debt or otherwise) or other
understanding to which any Debtor is a party or by which any property or asset
of any Debtor is bound or affected except such as has been waived.

(i) The capital stock and other equity interests listed on Schedule C hereto
represent all of the capital stock and other equity interests of the Guarantors,
and represent all capital stock and other equity interests owned, directly or
indirectly, by the Company. All of the Pledged Securities are validly issued,
fully paid and nonassessable, and the Company is the legal and beneficial owner
of the Pledged Securities, free and clear of any lien, security interest or
other encumbrance except (i) as set forth on Schedule C, (ii) for the security
interests created by this Agreement and (iii) as to any other Permitted Liens.

(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

(k) Each Debtor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Secured Parties until this Agreement
and the Security Interest

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereunder shall be terminated. Each Debtor hereby agrees to defend the same
against the claims of any and all persons and entities. Each Debtor shall
safeguard and protect all Collateral for the account of the Secured Parties. At
the request of the Secured Parties, each Debtor will sign and deliver to the
Secured Parties at any time or from time to time one or more financing
statements pursuant to the UCC in form reasonably satisfactory to the Secured
Parties and will pay the cost of filing the same in all public offices wherever
filing is, or is deemed by the Secured Parties to be, necessary or desirable to
effect the rights and obligations provided for herein.

(l) Except in the ordinary course of business, no Debtor will transfer, pledge,
hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral (except for non-exclusive licenses granted by a Debtor) without the
prior written consent of a Majority in Interest.

(m) Each Debtor shall use reasonable efforts to keep and preserve its equipment,
inventory and other tangible Collateral in good condition, repair and order.

(n) Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral against loss or damage of the kinds and
in the amounts customarily insured against by entities of established reputation
having similar properties similarly situated and in such amounts as are
customarily carried under similar circumstances by other such entities and
otherwise as is prudent for entities engaged in similar businesses but in any
event sufficient to cover the full replacement cost thereof. Each Debtor shall
within 90 days after the date hereof, cause each insurance policy issued in
connection herewith to provide, and the insurer issuing such policy to certify
to the Agent that (a) the Agent will be named as lender loss payee and
additional insured under each such insurance policy; and (b) if such insurance
be proposed to be cancelled or materially changed for any reason whatsoever,
such insurer will promptly notify the Agent and such cancellation or change
shall not be effective as to the Agent for at least thirty (30) days after
receipt by the Agent of such notice, unless the effect of such change is to
extend or increase coverage under the policy.

(o) Each Debtor shall, within thirty (30) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any substantial
change in the tangible Collateral, and of the occurrence of any event which
would have a material adverse effect on the value of the tangible Collateral or
on the Secured Parties’ security interest therein.

(p) Each Debtor shall promptly execute and deliver to the Agent on behalf of the
Secured Parties such further deeds, mortgages, assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as the Secured Parties may from time to
time request and may in its sole discretion deem necessary to perfect, protect
or enforce its security interest in the Collateral including, without
limitation, if requested by the Agent, the execution and delivery of a separate
security agreement with respect to each Debtor’s Intellectual Property
(“Intellectual Property Security Agreement”) in which the Secured Parties have
been granted a security interest hereunder, substantially in a form acceptable
to the Agent, which Intellectual Property Security Agreement, other than as
stated therein, shall be subject to all of the terms and conditions hereof.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(q) Each Debtor shall permit the Secured Parties and their representatives and
agents to inspect the Collateral at any time during normal business hours, and
to make copies of records pertaining to the Collateral as may be requested by a
Secured Party from time to time.

(r) No Debtor will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Secured Parties of such
change and, at the time of such written notification, such Debtor provides any
financing statements or fixture filings necessary to perfect and continue
perfected the perfected security Interest granted and evidenced by this
Agreement.

(s) The Debtors shall use commercially reasonable efforts to obtain the
consents, approvals or authorizations required under the Bio Pad Shareholders’
Agreement to grant a full pledge of the equity interests in Bio Pad Ltd. The
Debtors will not pledge its equity interests in Bio Pad Ltd. to any other person
other than to the Secured Parties pursuant to this Agreement.

(t) The Debtors shall, within 30 days after the date of this Agreement, cause
Today’s Womencare (Canada), Inc. and Today’s Womencare (UK) Ltd. to execute and
deliver counterparts to this Agreement and joinders to the Guarantee in form
contemplated by the Guarantee.

(u) The Debtors shall, within 45 days after the date of this Agreement, execute
and deliver deposit account control agreements satisfying the requirements of
Section 9-104(a)(2) of the UCC and reasonably acceptable to the Agent with
respect to each deposit account of the Debtors.

5. Defaults. The following events shall be “Events of Default”:

(a) The occurrence of Event of Default (as defined in the Senior Notes) under
the Senior Notes;

(b) Any representation or warranty of any Debtor in this Agreement shall prove
to have been incorrect in any material respect;

(c) The continuation of a failure to observe or perform any obligations
hereunder for ten (10) days, provided that such ten (10) day period shall be
extended to a thirty (30) day period if (i) such failure is capable of cure but
cannot be cured within such ten (10) day period; (ii) such Debtor is using its
best efforts to cure same as promptly as practicable, (iii) such Debtor has
provided the Agent with written notice of its intent to rely on the extension
provided in this Section 5(c) no later than the expiration of such ten (10) day
period, and, (iv) the failure to observe or perform obligations hereunder is not
reasonably likely to have a material adverse effect on the first priority lien
in favor of the Secured Parties; or

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Debtor, or a proceeding shall be commenced by any Debtor, or by
any governmental authority having jurisdiction over any Debtor, seeking to
establish the invalidity or unenforceability thereof, or any Debtor shall deny
that any Debtor has any liability or obligation purported to be created under
this Agreement.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6. Rights and Remedies Upon Default.

(a) Upon the occurrence of any Event of Default under the Senior Notes, as the
case may be, and at any time thereafter, the Secured Parties, acting through any
agent appointed by them for such purpose (the “Agent”), shall have the right to
exercise all of the remedies conferred hereunder and under the Senior Notes, as
the case may be, and the Secured Parties shall have all the rights and remedies
of a secured party under the UCC. Without limitation, the Secured Parties shall
have the following rights and powers upon the occurrence of any Event of Default
and at any time thereafter:

(i) The Agent (on behalf of the Secured Parties) shall have the right to take
possession of the Collateral and, for that purpose, enter, with the aid and
assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and each Debtor shall assemble
the Collateral and make it available to the Agent at places which the Agent
shall reasonably select, whether at such Debtor’s premises or elsewhere, and
make available to the Agent, without rent, all of such Debtor’s respective
premises and facilities for the purpose of the Agent taking possession of,
removing or putting the Collateral in saleable or disposable form.

(ii) Upon notice to the Debtors by the Agent, all rights of each Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, the Agent shall have the right to receive any interest,
cash dividends or other payments on the Collateral and, at the option of the
Agent, to exercise in the Agent’s discretion all voting rights pertaining
thereto. Without limiting the generality of the foregoing, Agent shall have the
right (but not the obligation) to exercise all rights with respect to the
Collateral as it were the sole and absolute owners thereof, including, without
limitation, to vote and/or to exchange, at its sole discretion, any or all of
the Collateral in connection with a merger, reorganization, consolidation,
recapitalization or other readjustment concerning or involving the Collateral or
any Debtor or any of its direct or indirect subsidiaries.

(iii) The Secured Parties shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Secured Parties and to enforce the Debtors’ rights
against such account debtors and obligors.

(iv) The Secured Parties may (but are not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Parties or their designee.

(v) The Secured Parties may (but are not obligated to) transfer any or all
Intellectual Property registered in the name of any Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Secured
Parties or any designee or any purchaser of any Collateral.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Agent may comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The Agent
may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If the Agent sells any of the Collateral on credit,
the Debtors will only be credited with payments actually made by the purchaser.
In addition, each Debtor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of the Agent’s rights and
remedies hereunder, including, without limitation, its right following an Event
of Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.

7. Costs and Expenses. Each Debtor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Agent. The Debtors shall also pay all other claims and charges which in the
reasonable opinion of the Agent might prejudice, imperil or otherwise affect the
Collateral or the Security Interest therein. The Debtors will also, upon demand,
pay to the Secured Parties the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Secured Parties may incur in connection with (i) the
enforcement of this Agreement, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, or
(iii) the exercise or enforcement of any of the rights of the Secured Parties
under the Senior Notes. Until so paid, any fees payable hereunder shall be added
to the principal amount of the Senior Notes and shall bear interest at the
Default Rate.

8. Responsibility for Collateral. The Debtors retain all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) each Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by such Debtor thereunder. Neither the Agent nor any Secured Party
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Agent or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Agent or any Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Agent or to which
the Agent or any Secured Party may be entitled at any time or times.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9. Security Interest Absolute. All rights of the Secured Parties and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Senior Notes or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Senior Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interest granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties as creditors of the Company under the Senior Notes shall
continue under the Senior Notes even if the security interest represented herein
is barred or avoided for any reason, including, without limitation, the running
of the statute of limitations or bankruptcy. Each Debtor expressly waives
presentment, protest, notice of protest, demand, notice of nonpayment and demand
for performance. In the event that at any time any transfer of any Collateral or
any payment received by the Secured Parties hereunder shall be deemed by final
order of a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under the bankruptcy or insolvency laws of the United
States, or shall be deemed to be otherwise due to any party other than the
Secured Parties, then, in any such event, each Debtor’s obligations hereunder
shall survive cancellation of this Agreement, and shall not be discharged or
satisfied by any prior payment thereof and/or cancellation of this Agreement,
but shall remain a valid and binding obligation enforceable in accordance with
the terms and provisions hereof. Each Debtor waives all right to require the
Secured Parties to proceed against any other person or entity or to apply any
Collateral which the Secured Parties may hold at any time, or to marshal assets,
or to pursue any other remedy. Each Debtor waives any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.

10. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the Senior Notes have been indefeasibly
paid in full and all other Obligations have been paid or discharged; provided,
however, that all indemnities of the Debtors contained in this Agreement shall
survive and remain operative and in full force and effect regardless of the
termination of this Agreement.

11. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the applicable Purchase Agreement
(as such term is defined in the Senior Notes).

12. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Parties shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Parties’ rights and
remedies hereunder.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13. Appointment of Agent. The Secured Parties hereby appoint Plainfield Direct
Inc. or any of its affiliates designated by Plainfield Direct Inc. in a notice
to the Company to act as the Agent for purposes of exercising any and all rights
and remedies of the Secured Parties hereunder and as collateral agent for the
perfection of the Security Interest in favor of the Secured Parties. Such
appointment shall continue until revoked in writing by a Majority in Interest,
at which time a Majority in Interest shall appoint a new Agent. The Agent shall
have the rights, responsibilities and immunities set forth in Annex A hereto.

14. Miscellaneous.

(a) No course of dealing between the Debtors and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Senior Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(b) All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Senior Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

(d) In the event any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each Debtor agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Senior Notes (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each Debtor hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

SYNOVA HEALTHCARE GROUP, INC. By:   /s/ Stephen E. King   Name:   Stephen E.
King   Title:   CEO SYNOVA HEALTHCARE, INC. By:   /s/ Stephen E. King   Name:  
Stephen E. King   Title:   CEO SYNOVA PRE-NATAL HEALTHCARE, INC. By:   /s/
Stephen E. King   Name:   Stephen E. King   Title:   CEO ALLENDALE
PHARMACEUTICALS, INC. By:   /s/ Stephen E. King   Name:   Stephen E. King  
Title:   CEO TODAYS WOMENCARE COMPANY By:   /s/ Stephen E. King   Name:  
Stephen E. King   Title:   CEO TODAY’S WOMENCARE (CANADA) INC. By:       Name:  
  Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TODAY’S WOMENCARE (UK) LTD By:       Name:     Title:  

[SIGNATURE PAGE OF HOLDERS FOLLOWS]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: SF Capital Partners Ltd.             Signature of
Authorized Signatory of Investing Entity: /s/ Michael A. Roth
                    

 

Name of Authorized Signatory:

  

Stark Offshore Management LLC

Its Investment Management

   By: Michael A. Roth            

Title of Authorized Signatory: Managing Member            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: PLAINFIELD DIRECT INC.             Signature of
Authorized Signatory of Investing Entity: /s/ Rayan Joshi                     
Name of Authorized Signatory: Rayan Joshi             Title of Authorized
Signatory: Authorized Individual            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Castlerigg Master Investments Ltd.            
Signature of Authorized Signatory of Investing Entity: /s/ Timothy O’Brien
                     Name of Authorized Signatory: Timothy O’Brien            
Title of Authorized Signatory: Chief Financial Officer to Sandell Asset
Management Corp., investment manager to Castlerigg Master Investments
Ltd.            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Everest Asset Management AG             Signature of
Authorized Signatory of Investing Entity: /s/ Erwin Speckert
                     Name of Authorized Signatory: Erwin Speckert            
Title of Authorized Signatory: Managing Director            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity:                                          Signature of
Authorized Signatory of Investing Entity: /s/ Gabriel Bianchi
                     Name of Authorized Signatory: G. Bianchi             Title
of Authorized Signatory: Partner            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Galt Industries, Inc.             Signature of
Authorized Signatory of Investing Entity: /s/ George T. Votis
                     Name of Authorized Signatory: G. T. Votis             Title
of Authorized Signatory: CEO            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Bushido Capital Master Fund, L.P.            
Signature of Authorized Signatory of Investing Entity: /s/ Ronald S. Dagar
                     Name of Authorized Signatory: Ronald S. Dagar            
Title of Authorized Signatory: Director            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Pierce Diversified Management Fund, LLC Series
BUS             Signature of Authorized Signatory of Investing Entity: /s/
Ronald S. Dagar                      Name of Authorized Signatory: Ronald S.
Dagar             Title of Authorized Signatory: Attorney in Fact            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Gene Detroyer             Signature of Authorized
Signatory of Investing Entity: /s/ Gene Detroyer                      Name of
Authorized Signatory: Gene Detroyer             Title of Authorized Signatory:
Self            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity:                                          Signature of
Authorized Signatory of Investing Entity: /s/ Robert J. Staab
                     Name of Authorized Signatory: Robert J. Staab            
Title of Authorized Signatory:                                         



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Stephen King             Signature of Authorized
Signatory of Investing Entity: /s/ Stephen King                      Name of
Authorized Signatory: Stephen King             Title of Authorized Signatory:
CEO            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: David Harrison             Signature of Authorized
Signatory of Investing Entity: /s/ David Harrison                     Name of
Authorized Signatory: David Harrison             Title of Authorized Signatory:
                                        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Robert L. Edwards             Signature of Authorized
Signatory of Investing Entity: /s/ Robert L. Edwards                     Name of
Authorized Signatory: Robert L. Edwards             Title of Authorized
Signatory: Owner            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Ron Spangler             Signature of Authorized
Signatory of Investing Entity: /s/ Ron Spangler                     Name of
Authorized Signatory: Ron Spangler             Title of Authorized Signatory:
Chief Scientific Officer            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity:                                                  
Signature of Authorized Signatory of Investing Entity: /s/ John
Suender                     Name of Authorized Signatory: John
Suender             Title of Authorized Signatory:
                                        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Patricia Campbell             Signature of Authorized
Signatory of Investing Entity: /s/ Patricia Campbell                     Name of
Authorized Signatory: Patricia Campbell             Title of Authorized
Signatory:                                         



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[SIGNATURE PAGE OF HOLDERS – SECURITY AGREEMENT]

 

Name of Investing Entity: Mark S. Bricker             Signature of Authorized
Signatory of Investing Entity: /s/ Mark S. Bricker                     Name of
Authorized Signatory: Mark S. Bricker             Title of Authorized Signatory:
Mister            



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

PRINCIPAL PLACE OF BUSINESS OF DEBTORS AND

LOCATION OF COLLATERAL

Principal Place of Business of Debtors:

 

  •  

1400 North Providence Road, Suite 6010, Media, Pennsylvania 19063

Locations Where Collateral is Located or Stored:

 

  •  

1400 North Providence Road, Suite 6010, Media, Pennsylvania 19063

 

 

•

 

Allendale Pharmaceuticals, Inc. owns machinery, equipment, raw materials and
other assets used to manufacture the Today® Sponge, all of which is located at
6828 State Highway 12, Norwich, New York 13815, which facility is owned and
operated by Norwich Pharmaceuticals, Inc.

 

  •  

Finished inventory may be stored at a warehouse owned or operated by xpedx
National Accounts Retail, 4225 Dues Drive, Cincinnati, Ohio 45246

 

  •  

Unfinished inventory/work in process may be stored at CWS Contract Packaging, 17
Midland Drive, Norwich, New York 13815.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE B

EXISTING LIENS AND ENCUMBRANCES

None, except for the Liens created hereby and for Permitted Liens.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE C

PLEDGED SECURITIES

Synova Healthcare, Inc., a Delaware corporation (100% owned by the Company)

Synova Pre-Natal Healthcare, Inc., a Delaware corporation (100% owned by the
Company)

Allendale Pharmaceuticals, Inc., a Delaware corporation (100% owned by the
Company)

Todays Womencare Company, a Delaware corporation (100% owned by the Company)

Today’s Womencare (Canada) Inc., a Canadian corporation (100% owned by the
Company)

Today’s Womencare (UK) Ltd, a United Kingdom corporation (80% owned by the
Company)

Bio Pad Ltd., an Israeli corporation (“Bio Pad”); provided, however, that this
Agreement and the Company’s ability to place liens on the common stock of Bio
Pad Ltd. are subject to the terms, conditions, limitations and prohibitions of a
Shareholders’ Agreement dated September 23, 2005, as amended (the “Shareholders
Agreement”).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX A

to

SECURITY

AGREEMENT

THE AGENT

1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex A is attached (the “Agreement”)), by their
acceptance of the benefits of the Agreement, hereby designate Plainfield Direct
Inc. (“Agent”) as the Agent to act as specified herein and in the Agreement.
Each Secured Party shall be deemed irrevocably to authorize the Agent to take
such action on its behalf under the provisions of the Agreement and any other
Transaction Document (as such term is defined in the Senior Notes) and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The Agent
may perform any of its duties hereunder by or through its agents or employees.

2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement. Neither the Agent nor any of its
partners, members, shareholders, officers, directors, employees or agents shall
be liable for any action taken or omitted by it as such under the Agreement or
hereunder or in connection herewith or therewith, be responsible for the
consequence of any oversight or error of judgment or answerable for any loss,
unless caused solely by its or their gross negligence or willful misconduct as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of the Agreement or
any other Transaction Document a fiduciary relationship in respect of any Debtor
or any Secured Party; and nothing in the Agreement or any other Transaction
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.

3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party’s investment in the Debtors, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Debtors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of the Agreement or any other
Transaction Document, or for the financial condition of the Debtors or the value
of any of the Collateral, or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
the Agreement or any other Transaction Document, or the financial condition of
the Debtors, or the value of any of the Collateral, or the existence or possible
existence of any default or Event of Default under the Agreement, the Senior
Notes or any of the other Transaction Documents.

4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Secured Parties.
To the extent practical, the Agent shall request instructions from the Secured
Parties with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of
Secured Parties holding a majority in principal amount of Notes (based on
then-outstanding principal amounts of Notes at the time of any such
determination); if such instructions are not provided despite the Agent’s
request therefor, the Agent shall be entitled to refrain from such act or taking
such action, and if such action is taken, shall be entitled to appropriate
indemnification from the Secured Parties in respect of actions to be taken by
the Agent; and the Agent shall not incur liability to any person or entity by
reason of so refraining. Without limiting the foregoing, (a) no Secured Party
shall have any right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the terms of
the Agreement or any other Transaction Document, and the Debtors shall have no
right to question or challenge the authority of, or the instructions given to,
the Agent pursuant to the foregoing and (b) the Agent shall not be required to
take any action which the Agent believes (i) could reasonably be expected to
expose it to personal liability or (ii) is contrary to this Agreement, the
Transaction Documents or applicable law.

5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and the other
Transaction Documents and its duties thereunder, upon advice of counsel selected
by it and upon all other matters pertaining to this Agreement and the other
Transaction Documents and its duties thereunder, upon advice of other experts
selected by it. Anything to the contrary notwithstanding, the Agent shall have
no obligation whatsoever to any Secured Party to assure that the Collateral
exists or is owned by the Debtors or is cared for, protected or insured or that
the liens granted pursuant to the Agreement have been properly or sufficiently
or lawfully created, perfected, or enforced or are entitled to any particular
priority.

6. Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Agent, in proportion to their initially purchased
respective principal amounts of Notes and Senior Notes, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against the Agent in performing its
duties hereunder or under the Agreement or any other Transaction Document, or in
any way relating to or arising out of the Agreement or any other Transaction
Document except for those determined by a final



--------------------------------------------------------------------------------

TABLE OF CONTENTS

judgment (not subject to further appeal) of a court of competent jurisdiction to
have resulted solely from the Agent’s own gross negligence or willful
misconduct. Prior to taking any action hereunder as Agent, the Agent may require
each Secured Party to deposit with it sufficient sums as it determines in good
faith is necessary to protect the Agent for costs and expenses associated with
taking such action.

7. Resignation by the Agent.

(a) The Agent may resign from the performance of all its functions and duties
under the Agreement and the other Transaction Documents at any time by giving 30
days’ prior written notice (as provided in the Agreement) to the Debtors and the
Secured Parties. Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.

(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Agent hereunder.

(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above. If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Debtors on demand.

8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Agent (i) that it shall not, and shall not attempt to,
exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and
(ii) that such Secured Party has no other rights with respect to the Collateral
other than as set forth in this Agreement and the other Transaction Documents.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under the Agreement.
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of the Agreement including this Annex A shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent.